Citation Nr: 0731382	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  07-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred in conjunction with 
treatment received from a private medical care provider from 
April 11, 2006 to April 29, 2006.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION


This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 decision by a Department 
of Veterans Affairs (VA) Medical Center in Northport, New 
York.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Initially, the Board notes that the veteran requested a Board 
videoconference hearing by way of correspondence dated in 
July 2007.  As such, this claim must be remanded to the VA 
Medical Center in Salem, VA to schedule such a hearing.

Accordingly, the case is REMANDED for the following action:

Have the RO schedule the veteran for a 
Board hearing via videoconference.  The 
veteran should be clearly notified of the 
date, time, and place of such hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

